UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or (g) of The Securities Exchange Act of 1934 WiFi Wireless, Inc. (Exact name of registrant as specified in its charter) Oregon 93-1041584 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 65 Enterprise, Aliso Viejo, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (949) 330-6413 Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on whicheach class is to be registered Common Stock OTCQC Securities to be registered pursuant to Section 12(g) of the Act: (Title of class) (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNoý Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNoý Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for at least the past 90 days: Yes ý No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405 of this Chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.YesoNoý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Large Accelerated Filero Accelerated Filer o Smaller Reporting Company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesoNoý The aggregate market value of the Common Stock held by non-affiliates of the registrant as of December31, 2008 was approximately $3,911,946 (computed using the closing price of $0.15 per share of Common Stock on December31, 2008, as reported by the Pink Sheets Exchange). As of December 31, 2008, 26,079,641 shares of the registrant's Common Stock were outstanding. Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. SEC (02-08) INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Business. The Company was incorporated under the laws of the State of Oregon on August 29, 1989 as Sunburst Resources Inc. The Company's products are developed for use in the military, maritime and commercial markets to be used internationally. WiFi Wireless utilizes GPS (Global Positioning Satellites) for tracking products used in the shipping and transportation industries as wells as applications using current UHF frequencies enabling WiFi hardware to provide a greater range of service from the POP ("Point of Presence") versus the conventional wi-fi (802.11) retail space application. WiFi Wireless provides an expanded network technology to the traditional wi-fi (802.11) system. Currently, wi-fi (802.11) systems are confined to "Hot Spot" locations within a limited radius. WiFi Wireless focuses on "Space-Time" technology applications by using current UHF frequencies that enables WiFi Wireless' hardware to provide 10 miles of service from the POP Point of Presence, rather than the conventional wi-fi (802.11) retail space application. WiFi Wireless utilizes a base station antenna with a capacity that will allow up to 25,000 simultaneous users without degradation in performance. WiFi Wireless enables business franchises to be part of the WiFiWireless network by providing a POP site in one central location, instead of multiple, costly, small networks at a fraction of the price of current T-Span charges affiliated with standard "HotSpot" networks. WiFi Wireless applies this technology as a leading provider of satellite and wireless cargo container monitoring and tracking systems. WiFi Wireless’ technology provides an entirely new class of cargo security that is ideally suited for homeland security. Currently, The United States Department of Homeland Security only inspects (opens) 6 percent of 11 million cargo containers that enter U.S. seaports annually. This small percentage of inspections performed only on high risk containers is not an effective security measure even when complemented with the use of X-ray scanners. However, WiFi Wireless provides a solution that satisfies the hazardous material detection measure and many other concerns which are part of current mandates, and are expected to be part of more stringent future mandates. During the past five years they have developed and built a system of monitoring shipboard containers. The WiFi Wireless WFSCT system can be integrated on every ship with existing communications systems utilizing its software interface capabilities. This system can communicate large amounts of data regarding the condition and location of cargo containers, at rapid rate, in multiple environmental conditions, in real time format, and this information can be accessed anywhere in the world by using a satellite-Internet based monitoring system. The CCMD product consists of tags that are designed for installation on cargo containers. These tags send information to data loggers. The data loggers then collectively send the tag data to the gateway box which in turn transmits the data to the access point antenna. The data is then received by a computer on the ship’s bridge for monitoring the status of each container. The data is then relayed to the gyroscopic stabilized antenna platform, where the data is then beamed to a satellite gateway and transmitted down to an Internet accessible data base. The tags relay information about the container to the person on the bridge of the vessel, as well as having the capability of transmitting this information, worldwide via the Internet, so that the container owner, or security organization, can view the status of the container. The movement of the container is tracked by using a GPS system which monitors the security status of the container, in real time. Temperature changes in the container, its location, intrusion into the container, and the presence of explosives or hazardous materials, can all be detected with this device. Operation of the device does not require dedicated cabling or cumbersome antennas, and the device’s streamlined, self contained systems utilize laser gyro controlled platforms, which do not incorporate moving parts.
